ORDER

PER CURIAM.
Browning Ferris Industries (“Employer”) appeals the Decision of the Labor and Industrial Relations Commission awarding compensation to Jeff King (“Employee”) based on a finding he sustained an acciden*570tal injury arising out of and in the course of his employment. We have reviewed the briefs of the parties and the record on appeal and find that the decision is supported by competent and substantial evidence on the whole record. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).